DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of Group I, drawn to a compound of formula I in the reply filed on 11/12/2020 is acknowledged.  The traversal is on the grounds that Groups II and III do not present an undue burden upon the Examiner.  This is not found persuasive because Groups II and III are totally different inventions, wherein one is drawn to a chemical reaction and the other is drawn to a method of initiating an in vivo process.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-3, 10-11, 15, 17-21, 26-39 are pending.  Claims 1, 10-11, 15, 17-18 have been amended.  Claims 19-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-3, 10-11, 15, 17-18, 26-39 are examined herein insofar as they read on the elected invention and species. 
A search has been performed on the elected species and found free of the prior art.  Another species will now be selected from the compound of formula I for further examination.  Claims 11, 17-18, 26-39 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-3, 10, 15 are examined herein insofar as they read on the elected invention and species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 10-11, 15, 17-18, 26-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,790,483.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a compound of formula I with substantially overlapping scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakimoto et al. (“Enantioselective Total Synthesis of Aperidine,” Org. Letters, 2011, 13, 10, 2789-2791).
Wakimoto et al. teach the use of compound 15 in the total synthesis of Aperidine (scheme 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627